DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as amended by the preliminary amendment dated 14 October 2019 are presently under consideration

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation of “each of the minichannels” in lines 7-8 of claim 1 should recite “each of the one or more minichannels” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 19 recites “a high-temperature thermally conductive adhesive” where the term “high-temperature” is a relative term which renders the claim indefinite.  The term " high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear what scope of thermally conductive adhesives are encompassed by “high-temperature thermally conductive adhesive” or what temperature range constitutes “high-temperature”. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 4,529,831), and further in view of Diaz et al (US 2011/0186043).

Regarding claim 1 Gill discloses a solar collector, comprising: 
a transparent tube (C5/L1-50, Fig. 3 see: cylinder 30 of a clear transparent glass); 

an absorber assembly positioned within the transparent tube wherein a fluid flows through absorber tubes (C5/L1-50, Fig. 3 see: inner tube 70 or pair of tubes 70’ carrying a heat transfer fluid),
at least one solar cell inside of the transparent tube attached to the absorber tubes (C5/L1-50, Fig. 3 see: photovoltaic cells 61 attached to exterior surfaces of the inner tube 70 or pair of tubes 70’ with heat transfer adhesive compound 65), wherein the at least one solar cell converts solar light to electrical energy, and wherein heat generated by the at least one solar cell is transferred to the fluid (C5/L1-50, Fig. 3 see: photovoltaic cells 61 convert light to an electrical signal and the heat transfer fluid in the inner tube 70 or pair of tubes 70’ removes heat generated by the photovoltaic cells 61).  
Gill does not explicitly disclose where the absorber assembly comprises one or more minichannels, wherein a fluid flows through each of the minichannels and the at least one solar cell is attached to the one or more minichannels.
Diaz discloses a solar collector comprising an absorber assembly (Figs. 1-7) comprising one or more minichannels, wherein a fluid flows through each of the minichannels (Diaz, [0085]-[0086], [0138]-[0140], Figs. 4-6 see: mini-channel tubes 400 (Fig. 4) 500 (Fig. 5) and 608 (Fig. 6)). Diaz teaches this plurality of minichannels serves to increase the free flow area and wetted perimeter (Diaz, [0140]).
Diaz and Gill are combinable as they are both concerned with the field of solar collectors.


Regarding claim 2 modified Gill discloses the solar collector of claim 1, and Gill discloses wherein the transparent tube has a circular cross-section (C5/L1-50, Fig. 3 see: cylinder 30 with circular cross section).  

Regarding claim 3 modified Gill discloses the solar collector of claim 2, wherein the one or more minichannels are positioned on an inner circumference of the transparent tube between about 90 degrees and about 270 degrees, wherein 0 degrees is a highest point of the inner circumference of the transparent tube (Gill, C5/L1-50, Fig. 

Regarding claim 4 modified Gill discloses the solar collector of claim 1, and Gill discloses wherein the transparent tube is glass (C5/L1-50, Fig. 3 see: cylinder 30 of a clear transparent glass).  

Regarding claim 5 modified Gill discloses the solar collector of claim 1, and Gill discloses wherein the fluid is water (C2/L31-44 see: heat transfer fluid can be water).  

Regarding claim 10 modified Gill discloses the solar collector of claim 1, and Diaz teaches wherein the one or more minichannels comprise first and second minichannels adjacent to each other at respective surfaces in a stacked arrangement (Diaz, [0085]-[0086], [0138]-[0140], Figs. 4-6 see: mini-channel tubes 400 (Fig. 4) 500 (Fig. 5) and 608 (Fig. 6) have adjacent stacked minichannels).  

Regarding claim 11 modified Gill discloses the solar collector of claim 1, and Diaz teaches wherein the one or more minichannels comprise aluminum (Diaz, [0140], Fig. 6 see: mini-channel tubes 608 are formed from aluminum).  



Regarding claim 14 Gill discloses a solar collector, comprising: 
a transparent cylindrical housing having (i) a circular cross-section, (ii) a first end and (iii) a second end (C5/L1-50, Figs. 1 and 3 see: cylinder 30 of a clear transparent glass having a circular cross-section and two longitudinal ends); 
a reflective coating disposed on a least a portion of the cylindrical housing (C4/L50-56, C5/L1-50, Fig. 3 see: mirrors 20 formed by coating are disposed on a portion of the exterior surface of cylinder 30); 
an absorber assembly located inside of the housing (C5/L1-50, Fig. 3 see: inner tube 70 or pair of tubes 70’ carrying a heat transfer fluid);
at least one solar cell located in the cylindrical housing and attached to the absorber assembly (C5/L1-50, Fig. 3 see: photovoltaic cells 61 attached to exterior surfaces of the inner tube 70 or pair of tubes 70’ with heat transfer adhesive compound 65); 
wherein the at least one solar cell converts solar light to electrical energy (C5/L1-50, Fig. 3 see: photovoltaic cells 61 convert light to an electrical signal); and

Gill does not explicitly disclose where the first end of the cylindrical housing is closed. Gill does not explicitly disclose the absorber assembly comprising first and second minichannels adjacent to each other at respective surfaces where the at least one solar cell is attached to the first and second minichannels where heat generated by the at least one solar cell is transferred to a fluid flowing through the first and second minichannels.
Diaz discloses a solar collector comprising an absorber assembly comprising one or more minichannels, wherein a fluid flows through each of the minichannels (Diaz, [0085]-[0086], [0138]-[0140], Figs. 4-6 see: mini-channel tubes 400 (Fig. 4) 500 (Fig. 5) and 608 (Fig. 6). Diaz teaches this plurality of minichannels serves to increase the free flow area and wetted perimeter (Diaz, [0140]). Diaz further teaches where the solar collector is formed in a cylindrical housing having a circular cross section with a closed first end and a second end (Diaz, [0136], [0140], Figs. 2-3, and 6-7 see: glass cylindrical tube 206 with a second end where the u-shaped absorber tube enters and exits and a first closed end). Diaz teaches this arrangement forms a sealed space for the absorber tube (Diaz, [0136]).
Diaz and Gill are combinable as they are both concerned with the field of solar collectors.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar collector of Gill in view of Diaz such that the absorber 

Regarding claim 15 modified Gill discloses the solar collector of claim 14, and Diaz further teaches wherein the fluid flows in a direction through the first minichannel, 

Regarding claim 16 modified Gill discloses the solar collector of claim 15, and Diaz further discloses the collector further comprising a bulkhead at and/or near the closed first end, and wherein the bulkhead redirects the fluid flow from the direction to the opposite direction (Diaz, [0148] Fig. 10 see: end cap 1050 with a mixing chamber 1060 located closer to closed end of enclosure 1010 which redirects flow from the first inflow direction to the second outflow direction).  

Regarding claim 17 Gill discloses a method of manufacturing a solar collector, the method comprising:
disposing a reflective coating on at least a portion of a glass tube (C4/L50-56, C5/L1-50, Fig. 3 see: mirrors 20 formed by coating are disposed on a portion of the exterior surface of glass cylinder 30); 
positioning an absorber assembly inside of the glass tube, the absorber assembly formed by attaching at least one solar cell to absorber tubes (C5/L1-50, Fig. 3 see: photovoltaic cells 61 attached to exterior surfaces of the inner tube 70 or pair of tubes 70’ with heat transfer adhesive compound 65), wherein the at least one solar cell inside the tube converts solar light to electrical energy, and wherein the absorber tubes provide cooling for the at least one solar cell by transferring heat to a fluid flowing through the absorber tubes (C5/L1-50, Fig. 3 see: photovoltaic cells 61 convert light to 
Gill does not explicitly disclose the absorber tubes the at least one solar cell is attached to are one or more minichannels.
Diaz discloses a solar collector comprising an absorber assembly (Figs. 1-7) comprising one or more minichannels, wherein a fluid flows through each of the minichannels (Diaz, [0085]-[0086], [0138]-[0140], Figs. 4-6 see: mini-channel tubes 400 (Fig. 4) 500 (Fig. 5) and 608 (Fig. 6)). Diaz teaches this plurality of minichannels serves to increase the free flow area and wetted perimeter (Diaz, [0140]).
Diaz and Gill are combinable as they are both concerned with the field of solar collectors.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of manufacturing the solar collector of Gill in view of Diaz such that the tubes of the absorber assembly of Gill (C5/L1-25, Fig. 3 see: inner tube 70 or pair of tubes 70’) comprises one or more minichannels, wherein a fluid flows through each of the minichannels as taught by Diaz (Diaz, [0085]-[0086], [0138]-[0140], Figs. 4-6 see: mini-channel tubes 400 (Fig. 4) 500 (Fig. 5) and 608 (Fig. 6)) such that the at least one solar cell of Gill is attached to the one or more minichannel tubes as Diaz teaches the plurality of minichannels serves to increase the free flow area and wetted perimeter (Diaz, [0140]) thus resulting in a greater contact area between the fluid in the channels and the absorber and Gill teaches the photovoltaic cells simply need to be cemented to any broad or generally flat or elongated surface of the absorber for heat transfer (Gill, C5/L1-25) where the flat or elongated design of the minichannel absorber 

Regarding claim 19 modified Gill discloses the solar collector of claim 17, further comprising adhering the two or more solar cells to the one or more minichannels using a high-temperature thermally conductive adhesive (Gill,C5/L1-50, Fig. 3 see: photovoltaic cells 61 attached to exterior surfaces of the inner tube 70 or pair of tubes 70’ (one or more minichannels) with heat transfer adhesive compound/cement 65 made by Thermon Manufacturing which is interpreted to meet the limitation of a “high-temperature thermally conductive adhesive”).  

Regarding claim 20 modified Gill discloses solar collector of claim 17, and Diaz teaches wherein the one or more minichannels comprise two minichannels (Diaz, see Figs. 4-7 and 10), and the method further comprises connecting a bulkhead to an end of each of the two minichannels, the bulkhead configured to change a direction of the fluid flowing through one of the two minichannels to an opposite direction through the other of the two minichannels (Diaz, [0148] Fig. 10 see: connecting end cap 1050 with a mixing chamber 1060 to input and output portions 1030 and 1040 which redirects flow from the first inflow direction to the second outflow direction).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 4,529,831) in view of Diaz et al (US 2011/0186043) as applied to claims 1-5, 10-12, 14-17, and 19-20 above, and further in view of Kribus et al (US 2009/0194145)

Regarding claim 6 modified Gill discloses the solar collector of claim 5, but does not explicitly disclose wherein the water ranges in temperature between about 100°C and about 150°C.
Kribus teaches a solar collector having a coolant (pressurized water) outlet temperature ranging from 120-180°C which substantially overlaps the claimed range of water temperature. Kribus teaches this range of temperatures are advantageous as they can be utilized in air-conditioning, or other applications requiring higher temperatures (Kribus, [0025], [0038]).
Modified Gill and Kribus are combinable as they are both concerned with the field of solar collectors.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar collector of Gill in view of Kribus such that the water temperature is in a higher range as taught by Kribus (Kribus, [0025], [0038]), as Kribus teaches this higher water coolant temperature range is advantageous as it can be utilized in air-conditioning, or other applications requiring higher temperatures (Kribus, [0025], [0038]). Furthermore,  the coolant (pressurized water) temperature ranging from 120-180°C recited by Kribus substantially overlaps the claimed range of water temperature. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 4,529,831) in view of Diaz et al (US 2011/0186043) as applied to claims 1-5, 10-12, 14-17, and 19-20 above, and further in view of Pang (US 2011/0226308).

Regarding claims 7 and 18, modified Gill discloses the solar collector of claim 1 and the method of claim 17, and although Gill teaches wherein the transparent housing/glass tube is sealed, Gill does not explicitly disclose said transparent housing/glass tube contains or is filled with an inert gas.
Pang teaches a solar collector where the transparent housing/glass tube is filled with an inert gas as an alternative to being in an evacuated or vacuum state (Pang, [0024], Figs. 1-2 see: insulating gas 221 filled into transparent tube 110). Pang teaches this is simply an alternative method of reducing heat transfer from the transparent housing/glass tube and the absorber assembly (Pang, [0024]).
Modified Gill and Pang are combinable as they are both concerned with the field of solar collectors.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar collector and its method of manufacture of Gill in view of Pang such that the transparent housing/glass tube of Gill is filled with an inert gas as an alternative to being in an evacuated or vacuum state as taught by Pang (Pang, [0024], Figs. 1-2 see: insulating gas 221 filled into transparent tube 110) as Pang teaches this is simply an alternative method of reducing heat transfer from the transparent housing/glass tube and the absorber assembly (Pang, [0024]).

.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 4,529,831) in view of Diaz et al (US 2011/0186043) as applied to claims 1-5, 10-12, 14-17, and 19-20 above, and further in view of Knowles et al (US 4,119,085)

Regarding claim 9 modified Gill discloses the solar collector of claim 1, but does not explicitly disclose wherein the fluid is acetone.
Knowles discloses a solar energy collector where the heat transfer fluid is acetone, which is a conventional heat transfer fluid (Knowles, C2/L58-63).
Modified Gill and Knowles are combinable as they are both concerned with the field of solar collectors.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar collector of Gill in view of Knowles such that the heat transfer fluid is acetone as taught by Knowles (Knowles, C2/L58-63) as Knowles teaches acetone is a conventional heat transfer fluid and such a modification would thus have amounted to the mere use of a known heat transfer fluid for its intended use in a solar collector to accomplish an entirely expected result.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 4,529,831) in view of Diaz et al (US 2011/0186043) as applied to claims 1-5, 10-12, 14-17, and 19-20 above, and further in view of Winston et al (US 2015/0159915).

Regarding claim 13 modified Gill discloses the solar collector of claim 1, wherein the reflective coating is disposed on approximately a lower half of the transparent tube (C4/L50-56, C5/L1-50, Fig. 3 see: mirrors 20 formed by coating are disposed on approximately a lower half of the exterior surface of cylinder 30).
Although Gill discloses the reflective coating is formed by aluminum and does not explicitly disclose silver, Winston teaches aluminum or silver can be employed as a reflective coating (Winston, [0092]) and as such it would have been obvious one having ordinary skill in the art at the time of the invention to modify the reflective coating of Gill in view of Winston to comprise silver as taught by Winston as such a modification would have amounted to the use of a known metal for its intended use as a reflector in the known environment of a solar collector to accomplish the entirely expected result of reflecting light towards a receiver within the transparent tube.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schon (US 2009/0229794) discloses a microchannel heat exchanger used to cool photovoltaic or solar collection devices (see Abstract and paras [0019], [0022], [0035], [0058]).
Carnation (US 2010/0275973) discloses a microchannel heat exchanger used to cool photovoltaic cells.
Boyle et al (US 2012/0318328) teaches a hybrid photovoltaic/solar heat collector and discusses altering the flow rate of the working fluid to change the rate of heat removal from the solar energy collector (paras [0108], [0143]).
Jiang (CN 1983640A, see attached English machine translation)
Li (CN 105042897A, see attached English machine translation)
Wu (CN 103673351A, see attached English machine translation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726